Denied and Opinion Filed March 10, 2021




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00864-CV

                          IN RE NEORA, LLC, Relator

          Original Proceeding from the 160th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-20-07296

                        MEMORANDUM OPINION
                  Before Justices Myers, Molberg, and Goldstein
                            Opinion by Justice Myers
      In this original proceeding, relator asks us to compel the trial court to vacate

its order denying the motion to enforce a third-party arbitration subpoena. To be

entitled to mandamus relief, relator must show that the trial court has clearly abused

its discretion and that relator has no adequate appellate remedy. In re Prudential

Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding).

      Based on our review of the petition, real party in interest’s response, relator’s

reply, and the record before us, we conclude that relator has failed to show a clear
abuse of discretion. Accordingly, we deny the petition for writ of mandamus. See

TEX. R. APP. P. 52.8(a).




                                           /Lana Myers/
                                           LANA MYERS
                                           JUSTICE


Molberg, J., dissenting without opinion.

200864F.P05




                                       –2–